Exhibit 10.4
Medicare Advantage Attestation of Benefit Plan
WELLCARE OF CONNECTICUT, INC.
H0712
Date: 08/29/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I attest that I have examined the employer/union-only group waiver (“800
series”) PBPs identified below and that these PBPs are those that the
above-stated organization will make available only to eligible
employer/union-sponsored group plan beneficiaries in the approved service area
during program year 2009. I further attest we have reviewed any MA bid pricing
tools (BPTs) associated with these PBPs (no Part D bids are required for 2009
“800 series” PBPs) with the certifying actuary and have determined them to be
consistent with any MA PBPs being attested to here.
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                      Plan
ID   Segment
ID   Version   Plan Name   Plan Type   Transaction
Type   MA
Premium   Part D
Premium   CMS Approval
Date   Effective
Date 001   0   8  
WellCare Choice
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 005   0   9  
WellCare Access
  HMO   Renewal   0.00   31.70   08/29/2008   01/01/2009 008   0   6  
WellCare Advance
  HMO   Renewal   0.00   N/A   08/29/2008   01/01/2009 011   0   8  
WellCare Select
  HMOPOS   Renewal   0.00   26.50   08/29/2008   01/01/2009 018   0   8  
WellCare Premium
  HMOPOS   Renewal   99.00   0.00   08/29/2008   01/01/2009 801   0   4  
WellCare Employer CT1
  HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009 802   0   4  
WellCare Employer CT2
  HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009 803   0   4  
WellCare Employer CT3
  HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009 804   0   4  
WellCare Employer CT4
  HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009

Page 1 of 2 — WELLCARE OF CONNECTICUT, INC. — H0712 — 08/29/2008

 



--------------------------------------------------------------------------------



 



         
/s/ Heath Schiesser
 
 CEO:
  9/5/08
Date:    
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
       
 
       
/s/ Thomas L. Tran
  9/5/08    
 
 CFO:
  Date:    
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
       

Page 2 of 2 — WELLCARE OF CONNECTICUT, INC. — H0712 — 08/29/2008

 